             Case MDL No. 2974 Document 60 Filed 12/16/20 Page 1 of 7




                             UNITED STATES JUDICIAL PANEL
                                         on
                              MULTIDISTRICT LITIGATION


IN RE: PARAGARD IUD PRODUCTS                                                           MDL No. 2974
LIABILITY LITIGATION



                                       TRANSFER ORDER


        Before the Panel: Plaintiff in an action pending in the Central District of California
(Traylor) moves under 28 U.S.C. § 1407 to centralize this litigation in that district, or, in the
alternative, the Northern District of Georgia, the Western District of Missouri, or the Eastern District
of Louisiana. The litigation consists of 55 actions pending in 31 districts as listed on the attached
Schedule A. The Panel has been notified of more than 25 potentially-related actions. 1

        Plaintiff in one of the actions pending in the Northern District of Georgia (Rodriguez)
supports centralization in the Central District of California, or, in the alternative, the Northern
District of Georgia.2 Defendants Teva Pharmaceuticals USA, Inc., Teva Women’s Health, Inc.,
Teva Women’s Health, LLC, Teva Branded Pharmaceutical Products R&D, Inc., The Cooper
Companies, Inc., and CooperSurgical, Inc., submitted a joint response in opposition to centralization.
If an MDL is created over their objections, defendants argue for centralization in the Southern
District of New York or, in the alternative, the Middle District of Florida or the Southern District
of California.

        After considering the arguments of counsel,3 we find that these actions involve common
questions of fact, and that centralization in the Northern District of Georgia will serve the
convenience of the parties and witnesses and promote the just and efficient conduct of this litigation.
These actions involve common allegations that the Paragard intrauterine device (IUD) has a
propensity to break upon removal, causing complications and injuries, including surgeries to remove
the broken piece of the device, infertility, and pain. The actions thus implicate questions concerning
the device’s development, manufacture, testing, labeling, and marketing. Centralization will avoid


        1
                These and any other related actions are potential tag-along actions. See Panel Rules
1.1(h), 7.1, and 7.2.
        2
                 In the Notice of Presentation of Oral Argument submitted by the Rodriguez plaintiff’s
counsel, counsel stated that plaintiff supports centralization in the Northern District of Georgia, in
the first instance.
        3
               In light of the concerns about the spread of COVID-19 virus (coronavirus), the Panel
heard oral argument by video conference at its hearing session of December 3, 2020. See Suppl.
Notice of Hearing Session, MDL No. 2974 (J.P.M.L. Nov. 16, 2020), ECF No. 52.
             Case MDL No. 2974 Document 60 Filed 12/16/20 Page 2 of 7




                                                  -2-

duplicative discovery and other pretrial proceedings, as well as the possibility of inconsistent rulings
on Daubert motions and other pretrial matters. Given the number of involved actions and districts,
alternatives to centralization do not appear practicable.

        In opposing centralization, defendants argue that the named defendants vary somewhat from
action to action. They point out, for example, that a number of plaintiffs have sued not only the past
and present holders of the New Drug Application (NDA) for Paragard,4 but also the parent
corporations of those entities (i.e., Teva Pharmaceuticals USA, Inc., and The Cooper Companies,
Inc.). These differences, however, appear to be relatively insignificant and susceptible to early
resolution. They are unlikely to pose significant or ongoing management problems for the transferee
judge.

        Defendants also argue that plaintiffs’ claims (specifically, their failure-to-warn, defective
design, and manufacturing defect claims) fail as a matter of law. The Panel, however, has no
authority to make such an assessment. See In re Kauffman Mutual Fund Actions, 337 F. Supp. 1337,
1339-40 (J.P.M.L. 1972) (“The framers of Section 1407 did not contemplate that the Panel would
decide the merits of the actions before it and neither the statute nor the implementing Rules of the
Panel are drafted to allow for such determinations.”); see also In re Air Crash over the Southern
Indian Ocean, on Mar. 8, 2014, 190 F. Supp. 3d 1358, 1360 (J.P.M.L. 2016) (“Plaintiffs are, to some
extent, asking the Panel to pre-judge the merits of these actions—something we are neither
authorized nor inclined to do.”).

        Defendants further argue that each of the involved cases will turn on unique, plaintiff-
specific issues, including, for example, whether the plaintiff’s healthcare provider would have
prescribed Paragard for the plaintiff if the device had come with different warnings. As the Panel
previously has observed, however, “[a]lmost all injury litigation involves questions of causation that
are case- and plaintiff-specific. Those differences are not an impediment to centralization where
common questions of fact predominate.”5 In re Xarelto (Rivaroxaban) Prods. Liab. Litig., 65
F.Supp.3d 1402, 1403 (J.P.M.L. 2014); see also In re Profemur Hip Implant Prods. Liab. Litig., —
F. Supp. 3d —, 2020 WL 4670695, at *2 (J.P.M.L. Aug. 7, 2020) (same).

      Finally, defendants contend that creation of an MDL would lead to the filing of numerous
non-meritorious cases that will evade individualized scrutiny, thereby creating pressure on


        4
              As explained by defendants, Teva Women’s Health, Inc., held the Paragard NDA
from November 10, 1995 to August 11, 2017; Teva Women’s Health, LLC, held the NDA from
August 12, 2017 to November 1, 2017; and CooperSurgical, Inc., acquired the NDA on November
2, 2017.
        5
                In re Xarelto (Rivaroxaban) Prods. Liab. Litig., 65 F. Supp. 3d 1402, 1403 (J.P.M.L.
2014) (centralizing 21 actions (more than 30 tag-alongs)); see also In re Profemur Hip Implant
Prods. Liab. Litig., — F. Supp. 3d —, 2020 WL 4670695, at *2 (J.P.M.L. Aug. 7, 2020)
(centralizing 41 actions (21 tag-alongs)) (same).
             Case MDL No. 2974 Document 60 Filed 12/16/20 Page 3 of 7




                                                 -3-

defendants to settle. The Panel has rejected essentially this same argument on multiple occasions,
and does so again here. See, e.g., In re Xarelto, 65 F. Supp. 3d at 1405 (“Nor are we persuaded by
defendants’ related argument that an MDL will generate the filing of voluminous claims without due
diligence by plaintiffs’ counsel. The Panel often has observed that ‘[t]he response to such concerns
more properly inheres in assigning all related actions to one judge committed to disposing of
spurious claims quickly.’”) (quoting In re Seroquel Prods. Liab. Litig., 447 F. Supp. 2d 1376, 1378
(J.P.M.L. 2006)); see also In re Cook Med., Inc., IVC Filters Mktg., Sales Practices & Prods. Liab.
Litig., 53 F. Supp. 3d 1379, 1381 (J.P.M.L. 2014) (“T]he transferee court handling several cases in
an MDL likely is in a better position—and certainly is in no worse position than courts in multiple
districts handling individual cases—to properly address meritless claims. There are many tools a
transferee court may use to accomplish this task. And importantly, if defendants believe plaintiffs'
counsel are filing frivolous claims, it is incumbent upon defense counsel to bring that concern to the
attention of the transferee court, and to propose a process to identify and resolve such claims.”).

         We select the Northern District of Georgia as the transferee district. This litigation is
nationwide in scope. More than 80 actions are pending across the country in over three dozen
districts. As the parties themselves acknowledge, no one district stands out as the geographic focal
point, and all cases are at an early stage. The Northern District of Georgia, where six constituent
actions are pending, is a convenient, readily accessible forum. Judge Leigh Martin May, to whom
we assign the litigation, is an experienced jurist who has not yet had the opportunity to preside over
an MDL. We are confident that she will steer this litigation on a prudent course.

        IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the Northern District of Georgia are transferred to the Northern District of Georgia, and, with the
consent of that court, assigned to the Honorable Leigh Martin May for coordinated or consolidated
pretrial proceedings.


                                       PANEL ON MULTIDISTRICT LITIGATION




                                                       Karen K. Caldwell
                                                             Chair

                                       Catherine D. Perry                 Nathaniel M. Gorton
                                       Matthew F. Kennelly                David C. Norton
                                       Roger T. Benitez                   Dale A. Kimball
        Case MDL No. 2974 Document 60 Filed 12/16/20 Page 4 of 7




IN RE: PARAGARD IUD PRODUCTS                                   MDL No. 2974
LIABILITY LITIGATION


                                   SCHEDULE A

         District of Arizona

    SMITH v. TEVA PHARMACEUTICALS USA INCORPORATED, ET AL.,
         C.A. No. 2:20-01675

         Central District of California

    TRAYLOR v. TEVA PHARMACEUTICALS USA, INC., ET AL.,
         C.A. No. 2:19-10824
    HALPERIN v. TEVA PHARMACEUTICALS USA, INC., ET AL.,
         C.A. No. 2:19-10825
    RILEY v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 2:20-00005
    WENGER v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 2:20-07550

         Eastern District of California

    HUITT v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 2:20-00954

         Middle District of Florida

    LEPINE v. TEVA PHARMACEUTICALS USA INC., ET AL., C.A. No. 8:20-02002
    TREDWAY v. TEVA PHARMACEUTICALS USA, INC., ET AL.,
         C.A. No. 8:20-02087

         Northern District of Florida

    BRANCH v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 4:20-00378

         Southern District of Florida

    GENOSIER v. TEVA PHARMACEUTICALS USA, INC., ET AL.,
        C.A. No. 0:20-61957

         Northern District of Georgia

    PLENDL v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 1:20-03666
    SPENCER v. TEVA PHARMACEUTICALS USA, INC., ET AL.,
         C.A. No. 1:20-03667
    TATUM v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 1:20-03668
    MCCLARTY v. TEVA PHARMACEUTICALS USA, INC., ET AL.,
    Case MDL No. 2974 Document 60 Filed 12/16/20 Page 5 of 7




                                      - A2 -

     C.A. No. 1:20-03719
LEWIS v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 1:20-03942
RODRIGUEZ v. TEVA PHARMACEUTICALS USA, INC., ET AL.,
     C.A. No. 1:20-03945

      District of Idaho

UPTON v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 1:20-00022

      Northern District of Illinois

RENELLA v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 1:20-05193

      Southern District of Illinois

PARKER v. COOPERSURGICAL, INC., ET AL., C.A. No. 3:20-00494

      Eastern District of Louisiana

ARIAS v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 2:20-02261

      District of Maryland

WHITE v. TEVA PHARMACEUTICALS, US., INC., ET AL., C.A. No. 1:20-02435

      Eastern District of Michigan

SCHOENFELD v. TEVA PHARMACEUTICALS, USA, INC., ET AL.,
     C.A. No. 2:20-12366
AL-QAWIE v. TEVA PHARMACEUTICALS, USA, INC., ET AL.,
     C.A. No. 4:20-12248

      District of Minnesota

KRUZEL v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 0:19-03182
WAGONER-TROXEL v. TEVA PHARMACEUTICALS USA, INC., ET AL.,
    C.A. No. 0:20-01871
    Case MDL No. 2974 Document 60 Filed 12/16/20 Page 6 of 7




                                     - A3 -

     Western District of Missouri

BURRELL v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 4:20-00687
WARREN v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 4:20-00744
SMITH v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 4:20-00746
MENDE v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 4:20-00747

     District of New Mexico

HEGARTY v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 1:20-00970
RENARD v. TEVA PHARMACEUTICALS, USA, INC., ET AL., C.A. No. 2:20-00809

     Northern District of New York

JOHNSON v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 1:20-01019

     Southern District of New York

LEWIS v. TEVA PHARMACEUTICALS, USA, INC., ET AL., C.A. No. 1:20-04048
MELENDEZ v. TEVA PHARMACEUTICALS, USA, INC., ET AL.,
     C.A. No. 1:20-06683
HARNISH v. TEVA PHARMACEUTICALS, USA, INC., ET AL., C.A. No. 7:20-05942
ROJAS v. TEVA PHARMACEUTICALS, USA, INC., ET AL., C.A. No. 7:20-06448

     Eastern District of North Carolina

BARRETT v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 5:20-00442

     Southern District of Ohio

DESELMS v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 1:20-00938
HOLLEY v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 2:20-04210

     Eastern District of Pennsylvania

FERRELL v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 2:20-04483

     Middle District of Pennsylvania

GARGBER v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 1:20-01529
SHANK v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 1:20-01536
    Case MDL No. 2974 Document 60 Filed 12/16/20 Page 7 of 7




                                     - A4 -

     District of South Carolina

BOWERS v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 6:20-03250

     Middle District of Tennessee

ROUTT v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 2:19-00103

     Eastern District of Texas

MOORE, ET AL. v. TEVA PHARMACEUTICALS USA, INC., ET AL.,
    C.A. No. 1:20-00369

     Northern District of Texas

BIBBS v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 3:20-02979

     Southern District of Texas

PEREZ v. TEVA PHARMACEUTICALS, USA, INC., ET AL., C.A. No. 2:20-00212
BARCELO v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 4:20-00017

     District of Utah

WALLIS v. TEVA WOMEN'S HEALTH, INC., ET AL., C.A. No. 1:19-00148
REITH v. TEVA PHARMACEUTICALS USA, ET AL., C.A. No. 2:19-00994
JOHNSON v. TEVA PHARMACEUTICALS USA, ET AL., C.A. No. 2:20-00586

     Eastern District of Virginia

MCINTOSH v. TEVA PHARMACEUTICALS USA, INC., ET AL.,
     C.A. No. 1:20-00921

     Western District of Washington

RAY v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 2:20-01384

     Eastern District of Wisconsin

WEDDLE v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 2:20-00585
BENOTCH v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 2:20-01296
